Case 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.1 Page 1 of 18

° FILED-GR
Rev. 11/2012) November 18, 2019 11:18AM
CLERK OF COURT
PETITION UNDER 28 USC § 2254 FOR WRIT OF U.S. DISTRICT COURT

HABEAS CORPUS BY A PERSON IN STATE CUSTODY WESTERN DISTRICT OF MICHIGAN
BY:_mkc_ SCANNED By: J¥ At-1g- ,-

 

United States District Court District

Name (under which you were convicted): Docket or Case No.:/9-29€35 FC

| Place of Confinement: St ; oseph Coy ait dai Prisoner No.: 19.3637

Name of Petitioner (include name under which convicted) Name of Respondent (authorized person having custody)

Theron Phone. Hunt v. St. Joseph County Sheriff
1:19-cv-977

The Attorney General of the State of: MI CH ] GA N Janet T. Neff - U.S. District Judge
Phillip J. Green - U.S. Magistrate Judge

 

 

 

 

 

 

 

 

PETITION

1. (a) Name and location of court that entered the judgment of conviction you are challenging:

e ie? é
-

 

a &

 

(b) Criminal docket or case number: | 9-22635 FC as

2. Date of judgment of conviction: Pending tria | _
3. Identify all counts and crimes for which you were convicted and sentenced in this case: Pend tad trial

 

 

 

 

 

4. Length of sentence for each count or crime for which you were convicted in this case: Leading doval

 

 

5. (a) What was your plea?
Not guilty 1
Guilty Qo
Nolo contendere (no contest) oO
Case 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.2 Page 2 of 18

(b) If you entered a guilty plea to one count or charge, and a not guilty plea to another count or charge, give details:

6 Thal ‘or al r

 

 

 

If you went to trial, what kind of trial did you have? (Check one)

(a) Jury 3

(b) Judge only 0

Did you testify at the trial? Yes O Nod

Did you file a direct appeal to the Michigan Court of Appeals from the judgment of conviction? Yes O Noo

If you did appeal, answer the following:

(a) Date you filed:

 

(b) Docket or case number:

 

(c) Result:

 

(d) Date of result:

 

(e) Grounds raised:

 

 

 

 

Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.
(g) Did you seek further review of the decision on appeal by the Michigan Supreme Court? Yes O Nou
If yes, answer the following:

(1) Date you filed:

 

(2) Docket or case number:

 

(3) Result:

 

(4) Date of result:

 
Case 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.3 Page 3 of 18

(5) Grounds raised:

 

 

 

 

Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.
(h) Did you file a petition for certiorari in the United States Supreme Court? Yes NoO
If yes, answer the following:

(1) Date you filed:

 

(2) Docket or case number:

 

(3) Result:

 

(4) Date of result:

 

(5) Grounds raised:

 

 

 

 

10. Did you file a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court Rules with respect to
the judgment of conviction and sentence? YesO Noo

11. If your answer to 10 was "yes," give the following information:

(a) (1) Date you filed:

 

(2) Name of court:

 

(3) Docket or case number:

 

(4) Grounds raised:

 

 

 

 

(5) Did you receive a hearing where evidence was given on your motion? Yes 0 Nod

(6) Result:

 

(6) Date of result:

 

Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

» 3s
Case 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.4 Page 4 of 18

(b) If you sought further review of the decision in the Michigan Court of Appeals, please answer the following:

(1) Date you filed:

 

(2) Docket or case number:

 

(3) Result:

 

(4) Date of result: ne . '

(5) Grounds raised:

 

 

 

Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.
(c) If you sought further review of the decision in the Michigan Supreme Court, please answer the following:

(1) Date you filed:

 

(2) Docket or case number:

 

(3) Result:

 

(4) Date of result:

 

(5) Grounds raised:

 

 

 

 

Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

12. Other than a direct appeal or a m otion for relief from judgment, have you previously filed any petitions, applications, or
motions with respect to this judgment in any court, state or federal? Yes 0 Noo

13. Ifyour answer to 12 was “yes,” give the following inforation: [Attach additional sheets of paper, if necessary, to answer
the following for each petition, application, or motion you filed.]

(a) (1) Date you filed:

 

(2) Name of court:

 

(2) Docket or case number:

 

(3) Nature of the proceeding:

 
14.

Case 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.5 Page 5 of 18

(4) Grounds raised:

 

 

 

 

(5) Did you receive a hearing where evidence was given on your motion? Yes O NoO

 

(6) Result:

(7) Date of result:

 

Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

(b) Did you appeal to the highest court having jurisdiction tle result of action taken on any petition, application or notion?
Yes ONoO

‘If yes, please provide the following:

(1) Date you filed:

 

(2) Name of court:

 

(3) Result:

 

(4) Date of result and case number:

 

(5) Grounds raised:

 

 

 

 

Please submit, if available, a copy of any brief filed on your behalf and a copy of the decision by the court.

(c) If you did not appeal from the adverse action on any petition, application or motion, explain briefly why you did not:

 

 

 

 

For this petition, state every ground on which you claim that you are being held in violation of the Constitution, laws, or
treaties of the United States. Attach additional pages if you have more than four grounds. State the facts supporting each
ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-court remedies on each

_ ground on which you request action by the federal court. Also, if you fail to set forth all the grounds in this petition, you

may be barred from presenting additional grounds at a later date.

-5-
Case 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.6 Page 6 of 18

cr ? 2 7
GROUND ONE: y fe) Le " AL LECLL 2004 GF LCD 2 of 2) = 3
wn ‘ et
AG E272 D772, 2 LL LV Yt LL O LH - OL

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim.):

t ' ‘ J
Michiads died Jo pfoceed dCCorvina Tp THe Oreme d O c
e e & a
ANG d qj O Ad j PA On Na ah d oO
t u & ‘| f
Dio ef ne Ate ne gali¢ oO Pfovid OMe. DdSeline.. DPfoceau fe

 
    

ROVIC De a. pp heok ne dmMaie
my Odi! 1/5 SO 2% is to Constitute. di abuse O discre YoyAN
(b) Direct Appeal of Ground One:

(1) If you appealed from the judgment of conviction, did you raise this issue? Yes NoO

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
Rules? YesO Noo \

(2) If your answer to Question (d)(1) is “Yes,” state:

Date motion was filed:

 

Name and location of the court where the motion was filed:

 

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available):

 

 

Date of result:

 

(3) Did you receive a hearing on your motion? Yes O NoO
(4) Did you appeal from the denial of your motion? Yes OQ Nod

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes Q Nod
Case 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.7 Page 7 of 18

¢

If yes, answer the following:

Date you filed:

 

Name and location of court:

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available) :

 

 

Date of result:

(d) Other Remedies: Describe any other procedures (such as habeas corpus, a inistrative rgmedies, etc,) that you have
used to exhaust your state remedies on Ground One: 1d,

4 2. WF, he Me Zs

COA. hbfna obra Boa , Synore 79 Atif feges? yo be A eis by buf siden,

(e) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

(b) Direct Appeal of Ground Twe:

(1) If you appealed from the judgment of conviction, did you raise this issue? Yes 0 Noo

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

 

 
Case 1:19-cv-00977-JTN-PJG ECF-No. 1 filed 11/18/19 PagelD.8 Page 8 of 18

% *
(c) Post-Conviction Proceedings:

(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
Rules? YesO Noo

(2) If your answer to Question (d)(1) is “Yes,” state:

Date motion was filed:

 

Name and location of the court where the motion was filed:

 

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available):

 

 

Date of result:

 

(3) Did you receive a hearing on your motion? YesO Nod

(4) Did you appeal from the denial of your motion? YesO Nod

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? YesO Nod
If yes, answer the following:

Date you filed:

 

Name and location of court:

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available) :

 

 

Date of result:

(d) Other Remedies: Describe any other procedures (such as habeas corpus, administyative remedies, etc.) that you have
used to exhaust your state remedies on Ground Two: Vt

 

  

(e) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 
 

Case 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.9 Page 9 of 18

 

(b) Direct Appeal of Ground Three:

(©)

(1) Ifyou appealed from the judgment of conviction, did you raise this issue? Yes O NoO

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
Rules? YesO Noo

(2) If your answer to Question (d)(1) is “Yes,” state:

Date motion was filed:

 

Name and location of the court where the motion was filed:

 

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available):

 

 

Date of result:

 

(3) Did you receive a hearing on your motion? Yes O Noa
(4) Did you appeal from the denial of your motion? Yes O Noa

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes O NoQ
Case 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.10 Page 10 of 18

e o

If yes, answer the following:

Date you filed:

 

Name and location of court:

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available) :

 

 

Date of result:

(d) Other Remedies: Describe any other procedures (such as habeas corpus, jnistrative remedies, et¢.) that, you have
used to exhaust your state remedies on Ground Three: 2 i i
, . ’ roe e \ C
temedios das fequited by the Prise A Ligon Ke oom Act ] have petitioned dhe capt hey
We Judge sad the helt M, guieance tequctt Lr Lictber Livmal hearings Ate ignored s

(e) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

 

 

 

 

 

GROUND FOUR: _& , se rintrAli: hofAties o 6e/
Lights

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim): Lt tbhdren!

‘ n 4 ae a> ’ ¢ ‘ i sp enw
enute., mele d SY rie [dcx OF > 1D (ACIVIOUA iNT QUASI ING If ner £7 15 dA?

ad yojteg nic Ne Tureen reafhin)'-

isin tag pda RcalguahadiedLinitiachad oe fe
access to chaplains of ones faith, tnd clonal af access ty religiovs Hems and

I; d “The. Bite (f. < ; ;

bo happy Hat Tau able 4a have 4 bible.

(b) Direct Appeal of Ground Four:

 

(1) If you appealed from the judgment of conviction, did you raise this issue? Yes Nod

(2) Ifyou did not raise this issue in your direct appeal, explain why:

 

 

 

-10-
Case 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.11 Page 11 of 18
° On

Yorce. diaylef Ae. CoCumsLAALeS Ce ‘ , Z a
Ja 5 " mf Yi:
Aj? dh 2 7 DB tl C/I y A AZ. £05 QL/LA f] ¥

WS CLTA SA é
EL ac tad shone ee Shi

| ee ee Liat
td SCALCLES

LMA RISA Kf CO FOL Se ean D BAL. CLP
; Oe Lee S Le“, LL2L0 AA ce

Frat LE. ZAI. Lette, ~gPR £1 PA ot scons LO
enw 26. Fie se eae
c Sara KG Ca Z snnalsrepe "wate apa: bheHve Lk LS.
Tee the LZ aa of | relia ea eee
a acal. ZBL Lapa acyl” tp Zhe 2S.

  
 

   

 

 
 

 

 

ZTE wl Cease Shey YLLS 3 wd oS ite,
OA. ab ies OO Soe Ca ADK PCF EC CO

Ae AE wre Y 0oLn7 Lee. LEC AD wee eee '
a SE Sin AE ae 20 Mateos > Seta, « SO SCg) -\

Cer SCC IECZLOS a LAE BLS 2 Meine BS.
(— S- LE ZB Ae Lbiwetkele! 2 enor /

Wen an eg eae Wet pick EE. = a

as 44S arFe A o Atvinkl
22 LAF LEA tv me A OLED See (PAA LOT ES
gee Serio ee” ye Cae 5S Casati Lert

Zgg thy Se Soe Lat  Mevenbor oo fee ae eee 2 awas
Aerio BE 2aS ata Soe a rs weve

oo KG oO. we ben “Sl Ae (te ~7 2
a

EL Cave

healer dae te alate
wT readies’ aegavate wetioa! albatn,

Kage Chater s ther 2. oe Ta Crtel Sighs | fa

Mews vo be a cprechinal

COS as (SCL eo

    

 

 

 
Case 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.12 Page 12 of 18

GROUND SIX: Sledleal, Dabecl x Behl he Syraedy Tosal,
je PF ve ih (we a Saeeohg Zz Bhi ‘

@: Ge VY a Ne WU CA SOABAP/? tis HAVE DAMM Lz

ej

c
)\MTe XO Se 2 ABALDAC SS: Aili SHO

MPULCE, Ln f
So Wo Loker Biro thn Hu OL CO? tA LES
2 A hod sees Ma 2 YOY OLAS: Lee. ot, Ch ees £22 eee

 

       

 

 

 

VOLES “bul
Li tt ys cpl ZB a4 ve cpanel age SLLOC ESS VOL blag wPresses
2 ar A Lo Ale? whe td dh a Le ELIE SS.
xz ACCC MOCO JO  PCLCAS AGA Le. Ata? £70G ee.
Pe Macvarvap/e., Cte Zefa GA L452. ATC tT S
2 ca eich at sezatloa Med Bf Sige cobain A
<7 A Pt DL. fue; 2 2s het Te ae ent 4 PL ZGIce
LIS . SNA lL  L0HAE. 2. othe

ahlges Se Me Le. Meh atti TRL 6 x 212. ZA egolGyve
LAKCE Ce aca Lt. a aa Sy JIE, gechca! 2 ate oe A152,

a , a if ALL

Ye Ge Cnmad Cnet ot SL, roe A ah? dar Le 2/4
chaaastiaker Cleatly ano’ coudiciigly» Fhe cnbcharcled ther

a
LH ALM E 4 LULA = PY OGL LU O2SCOLL? EL? Zi VAOS GTI ECO 271

Ge : Age te |
‘4 g i SiG Lay, es ae i 4 CZ #C
4 Ie ee

FLIOCHTOLS GA AL ABAD OLATE Bibs Ae «A Fac7
SS eae v OL OYO CCH 9 = e no SECC 2
PIO we, EM bs,
a Fe ee hte Ls ght. Zz
7 Z

- =
Zi STO

 
  
     

 

‘, Z

A en a PILE ELE

. f
DC LIAS: PA. 2 a1 te] MOC AIBANC CO I LU7 E LAG KF
ao Zag LAA CA2 2 Lo VOLE CAQUG LL =F
ee SAL

Oo ALL, ~1 JMOL LA

MS <P . eee 2S LELSAIA ZH. se at

nel Fs Le Khers ALE SLAG <ort Caen paetachigs %

 

 
Case 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.13 Page 13 of 18

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
Rules? YesO Noo

(2) Ifyour answer to Question (d)(1) is “Yes,” state:

Date motion was filed:

 

Name and location of the court where the motion was filed:

 

 

 

Docket or case number:

Result (attach a copy of the court’s opinion and order, if available):

 

 

Date of result:

 

(3) Did you receive a hearing on your motion? YesO Nod

(4) Did you appeal from the denial of your motion? YesO Noo

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes 0 Noo
If yes, answer the following:

Date you filed:

 

Name and location of court:

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available) :

 

 

Date of result:

(d) Other Remedies: Describe any other procedures (such as habeas corpys, administrative remedies, etc,) that you have
used to exhaust your state remedies on Ground Four: dcinin steal ve

 

 

 

(e) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

~T} -
15.

16.

17.

Case 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.14 Page 14 of 18

. &

Have you previously filed any type of petition, application or motion in a federal court regarding the conviction that you
challenge in this petition? YesO Now

If “Yes,”state the date of filing, the name and location of the court, the docket or case number, the type of proceeding, the
issues raised, the date of the court’s decision, and the resultfor each petition, application, or motion filed. Attach a copyof
any court opinion or order, if available:

 

 

 

 

 

Do you have any petition or appeal now. pending (filed and not decided yet) in any court, either state or federal, as to the
judgment you are challenging? Yes 0 No ¥A

If“Yes,” state the date of filing, the name and location of the court, the docket or case number, the type of proceeding, and
the issues raised:

 

 

 

 

 

Give the name and address, if known, of each attorney who represented you in the following stages of the judgnent you are
challenging:

 

 

(b) At arraignment and plea:

 

 

(c) At trial:

 

 

(d) At sentencing:

 

 

(e) On appeal:

 

 

sp }-
18.

19.

Case 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.15 Page 15 of 18

°° &@#

(f) In any post-conviction proceeding:

 

 

(g) On appeal from any adverse ruling in a post-conviction proceeding:

 

 

Do you have any future sentence to serve after you complete the sentence imposed by the judgment you are challenging?
YesO Now

(a) Ifso, give the name and location of court which imposed the sentence to be served in the future:

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the above sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the future?
YesO Noo

TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain why the
one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 [ya
Case 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.16 Page 16 of 18

a? -

*The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C. § 2244(d) provides in
part that:

(1) A 1-year period of limitation shall apply to an application for a writ of habeas corpus by a person in custody pursuant iv
the judgment of a State court. The limitation period shal] run from the latest of -
(A) the date on which the judgment became final by the conc!usion of direct review or the expiration of the time for
seeking such review;
(B) the date on which the impediment to filing an application created by State action in violation ofthe Constitution or
laws of the United States is removed, if the applicant was prevented from filing by such State action;
(C) the date on which the constitutional right asserted was itially recognized bythe Supreme Court, if the right has been
newly recognized by the Supreme Court and made retroactively applicable to cases on collateral review; or
(D) the date on which the factual predicate of the cla im or claims presented could have been discovered through the
exercise of due diligence. .
(2) The time during which a properly filed application for State post-conviction or other collateral review with respect to
the pertinent judgment or claim is pending shall not be counted toward any period of limitation under this subsection.

Therefore, petitioner asks that the Court grant him or her the relief to which he may be entitled in this proceeding.

. Ideclare under penalty of perjury that the foregoing is truemal correct and that this Petitionfor Writ of Habeas Corpus wasplaced

     

in the prison mailing sys (month, date, year).

Zee ZZ. 3- 2019

Signature of Petitioner Date

 

 

Signature of Attorney (if any)

If the person signing is not petitioneror an attorney, state relationship to petitioner and explain why petitioner is not sigring this

petition.

 

 

 

 

“4a
 
 

ee

 

ase 1:19-cv-00977-JTN-PJG ECF No. 1 filed 11/18/19 PagelD.18 Page 18 of 18

#

$2.059 ©
US POSTAGE
FIRST-CLASS

07738282
pore 49032

Lal gto AME AF fe tpPE ot ffs tfoont footy ty fen
